Citation Nr: 1802865	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, multiple myeloma, and leukemia, to include as due to radiation exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2015, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In September 2015 and August 2016, the Board remanded these claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Throughout the entirety of the appeal, the Veteran contends that he has Waldenström's Macroglobulinemia, multiple myeloma, and leukemia as a result of exposure to high levels of microwave radiation during duties as an electronics technician during service.  Specifically, he has stated that he was exposed to microwave radiation while serving in Morocco at a communications command at Sidi Yahia.  Service personnel records confirm that the Veteran was stationed in Morocco at the United States Naval Communication Station, Sidi Yahia.

As reviewed in the August 2016 Board Remand, the Veteran has submitted evidence from a private doctor and from the World Health Organization (WHO) which suggests that the condition at issue is a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i), (xv), (xxii) (2017).

As such, in August 2016, the Board remanded the claim for development pursuant to 38 C.F.R. § 3.311.  Specifically, the Board instructed that a request be made for any available records concerning the Veteran's exposure to radiation.  It was noted that those records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation forms, DD Form 1141, if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(b)(2)(iii).

Then, the Board instructed that Veteran's records be forwarded to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  After a dose estimate was obtained, the case was to be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c) (2017).  

On remand, the RO obtained the Veteran's service personnel records and noted that a DD Form 1141 was not of record.  As a DD Form 1141 was not of record, the RO stated that there was no evidence of radiation exposure while in service, and the RO specified that they would not forward the claim to the VA Under Secretary for Health for the preparation of a radiation dose estimate in an August 2017 supplemental statement of the case.

The Board emphasizes that simply because a DD Form 1141 is not of record does not necessarily mean that the Veteran was not exposed to microwave radiation while he was on active duty.  In the August 2016 remand instructions, the Board instructed that after the Veteran's service personnel records were reviewed, the case was to be forwarded to the VA Under Secretary for Health, for preparation of a radiation dose estimate to the extent feasible, based on available methodologies, for consideration in adjudication of this claim in accordance with 38 C.F.R. § 3.311(b)(2).

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is required to forward the case to the VA Under Secretary for Health, for preparation of a radiation dose estimate to the extent feasible.

Further, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, multiple myeloma, and leukemia.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  In accordance with 38 C.F.R. § 3.311(b)(2), the case should be referred to the VA Under Secretary for Health, for preparation of a radiation dose estimate to the extent feasible, based on available methodologies, for consideration in adjudication of this claim.

2.  After a dose estimate has been provided by the VA Under Secretary for Health, the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as any relationship between the Veteran's multiple myeloma, macroglobulinemia, and forms of leukemia, and in-service radiation exposure.  The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's multiple myeloma, macroglobulinemia, and forms of leukemia were caused by in- service radiation exposure.  The opinion provider must provide a rationale for the opinion.  The opinion provider is requested to specifically discuss the September 2013 letter from J.R.M., M.D., and the December 2013 evaluation from S.J.D., Ph.D.  If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain that evidence or the reasons and bases for not doing so should be clearly set forth.  The opinion provider is advised that Veteran and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and those reports must be considered in formulating any opinions.  If the opinion provider rejects the lay reports of the Veteran and other laypersons, the opinion provider should explain the reason for doing so. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

